Citation Nr: 0705922	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of left 
leg injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 and February 2005 decisions 
of the Nashville, Tennessee Regional Office (RO).

The Board notes that although the RO has adjudicated the 
issue of entitlement to service connection for bilateral 
hearing loss on a de novo basis, it is clear from the record 
that an October 1991 claim for service connection for 
bilateral hearing loss was previously finally denied in a 
rating action issued in January 1992.  Consequently, the 
Board finds that it is required to consider the claim for 
service connection for bilateral hearing loss on a new and 
material basis and has therefore recharacterized this issue 
on the title page of this decision.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  However, while the Board finds 
that evidence submitted since January 1992 warrants the 
reopening of the claim, the Board further finds that this 
issue must be remanded for further evidentiary development. 

The issue of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of left leg injury, and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss 
was denied in a January 1992 rating decision which was not 
appealed.

2.  The evidence submitted since the January 1992 rating 
decision pertinent to the claim for service connection for 
bilateral hearing loss was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision, which denied a claim 
for service connection for hearing loss, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006); 38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1991).

2.  New and material evidence has been submitted since the 
January 1992 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while the veteran's claim 
for service connection for hearing loss may not have been 
developed within the guidelines established in the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA), since the Board 
has determined that evidence submitted since the last final 
denial warrants reopening of the claim and remand for further 
development, any failure to notify and/or develop the claim 
under the VCAA cannot be considered prejudicial to the 
veteran.

The record reflects that the original claim for service 
connection for bilateral hearing loss was denied by a rating 
decision in January 1992, at which time the RO found that 
there was no evidence of a hearing loss during or within one 
year of service, and therefore no basis to link current 
disability to service.  The veteran was notified of his right 
to appeal that decision in January 1992.  The veteran did not 
file a timely notice of disagreement with that rating 
decision and accordingly, the January 1992 rating decision 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the veteran's claim for 
service connection for bilateral hearing loss may only be 
reopened if new and material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the January 1992 rating decision, new and material evidence 
would consist of evidence of current hearing loss linked to 
acoustic trauma during service.  

In this regard, additional evidence received since the 
January 1992 rating decision includes Department of Veterans 
Affairs (VA) examination records from February and August 
2004 that address the etiology of the veteran's hearing loss, 
and which include an August 2004 VA opinion that recommends 
further medical evaluation to investigate the veteran's 
asymmetric hearing sensitivity.  

Since the January 1992 rating decision denied the claim on 
the basis of no showing of hearing loss during service and 
therefore no basis to link current hearing loss to service, 
the Board finds that etiological opinion evidence, and 
especially evidence recommending further investigation of 
current asymmetric hearing sensitivity warrants the reopening 
of the claim, and that this evidence was not previously 
submitted, relates to unestablished facts necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Therefore, the Board concludes 
that the claim for service connection for bilateral hearing 
loss is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.


REMAND

Having determined that VA examination and opinion evidence 
requires the reopening of the claim for service connection 
for bilateral hearing loss, the Board's review of the 
examination results from August 2004 reflects that both an 
audiologist and VA physician recommended additional 
evaluation to further investigate the asymmetric nature of 
the veteran's current hearing loss, to include an evaluation 
for retrocochlear pathology (which apparently would 
apparently best be obtained with magnetic resonance imaging 
(MRI)).  The record does not reflect that such additional 
evaluation was ever accomplished.  Due to the veteran's in-
service occupation of cannoneer and the lack of significant 
evidence of post-service exposure, the Board finds that an 
effort should be made to further medically evaluate the 
veteran's asymmetric hearing loss, and that such effort 
should include having the veteran undergo appropriate 
diagnostic testing.  Following such evaluation and new VA 
examination, the VA examiner should then opine as to whether 
it is at least as likely as not that current hearing loss is 
related to the veteran's exposure to noise as a cannoneer 
during active service.  38 C.F.R. § 3.159(c)(4).  

With regard to the claimed tinnitus, the veteran denied 
tinnitus at the VA audiological examination on August 10, 
2004, but reported intermittent tinnitus at the VA ear 
disease examination on August 27, 2004.  In light of the 
subjective nature of tinnitus, the Board the veteran should 
be afforded a VA examination to determine whether the veteran 
is in fact suffering tinnitus and offer an opinion as to 
whether that condition is related to his exposure to noise as 
a cannoneer during service.  38 C.F.R. § 3.159(c)(4).  

As to the claim for service connection for residuals of left 
leg injury, the Board recognizes, as did the RO, that there 
is no current medical evidence of left leg disability.  
However, the evidence is sufficient to demonstrate that the 
veteran injured his left leg during service.  He offered 
credible testimony as to his in-service injury and the record 
includes some reference to his treatment for an 
"orthopedic" condition during service but no treatment 
records.  As such, a VA examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Since the veteran claims that he injured his 
knee in Vietnam at a time when his unit was sustaining some 
form of enemy fire, the Board observes that 38 U.S.C.A. 
§ 1154 may also assist the veteran's claim, since a left leg 
injury as described by the veteran would be consistent with 
the circumstances, conditions, or hardships of combat 
service.  

With respect to the veteran's claim for service connection 
for PTSD, the Board would first note that there are multiple 
diagnoses of PTSD contained within the record.  In addition, 
although the RO has denied the claim on the basis that the 
veteran's claimed stressors have not been verified, there is 
sufficiently detailed evidence to develop the stressor 
involving the incident during which the veteran injured his 
left leg while under enemy fire, and no indication that the 
RO took any steps to verify this event.  

More specifically, while the veteran's service records 
reflect that he was attached to Battery A, 2nd Battalion, 
77th Artillery, 25th Infantry Division in Vietnam during the 
period of November to December 1969, at which time he injured 
his left leg allegedly while under enemy fire in the process 
of conducting his responsibilities as a cannoneer, there is 
no indication that the U.S. Army and Joint Services Records 
Research Center (JSRRC) was ever contacted for the purposes 
of obtaining the unit records for Battery A, 2nd Battalion, 
77th Artillery, 25th Infantry Division for the months of 
November and December 1969.  Consequently, the Board finds 
that this claim must be remanded so an effort can be made to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
JSRRC to research the unit history of 
Battery A, 2nd Battalion, 77th 
Artillery, 25th Infantry Division for 
the months of November and December 
1969 to determine whether it was 
subjected to enemy fire during that 
time period and if there is any 
reference to the veteran's reported leg 
injury.

2.  If a stressor is verified, or 
evidence that the veteran engaged in 
combat with the enemy is obtained, the 
veteran should be scheduled for a VA 
examination to determine whether he has 
PTSD and whether any PTSD is related to 
a confirmed stressor in service.   

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
left leg disorder.  The claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  Based on the 
examination and review of the claims 
folder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current left leg 
disability is related to the veteran's 
left leg injury during service.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any bilateral hearing 
loss and/or tinnitus.  The claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, to include any 
further evaluations considered 
necessary by the examiner, and all 
findings reported in detail.  Based on 
the examination and review of the 
claims folder, the examiner should 
state whether it is at least as likely 
as not that any hearing loss and/or 
tinnitus is related to service, to 
include his duties as cannoneer.

5.  After the completion of any 
development deemed appropriate, in 
addition to that requested above, the 
issues on appeal should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


